Cornish, J.,
concurring.
Because tlie master must, not negligently fail to furnish the servant with a reasonably safe place to work, and cannot escape liability for the negligence by delegating the duty to another, plaintiff says that when defendant, to keep the ladder from slipping, put a man at the foot of it, he became liable for that man’s negligence in failing to hold the ladder. This is a non sequitur. Reasoning from a corollary we are liable to fall into error. We need to go back to first principles. Individuals are liable for tort because they have done wrong. In negligence cases the wrong consists in a failure to exercise care. Where the relation of master and servant exists, certain rules based upon human experience and justice define their duties and responsibilities as to each other. Among these is the rule that the master ought to furnish his servant a reasonably safe place to work in. This rule never meant that the master must furnish the servant with safe persons to work with. The duty is upon him to hire only reasonably careful and competent men. "Having furnished such men and a safe place, he has done his duty. Any other rule would be unjust, unworkable, and make the master an insurer against the negligence of others. Having hired competent men, he is not bound to anticipate their negligence. The rule under discussion refers merely to the place or the tool or appliance used — an inanimate object.
As stated in Mitchell v. Omaha Packing Co., 92 Neb. 496, a case cited by plaintiff, the master is liable for the negligence of his agent or servant only when the agent is negligent in the performance of a duty which properly belongs to the master. Applying the rule, it is apparent that the man at the foot of the ladder at the time of the accident was not engaged in constructing, repairing, or in any way creating a place to work in. If the master had told him to secure the foot of the ladder by heavy weights or some other structure, and he had negligently done this, and the plaintiff, not knowing the situation, had received *498an. injury, then the rule .contended for would apply. In such case the master, if necessary, could make a test and know beforehand the real condition; and in such case the plaintiff in using the ladder would have a right to assume that the work had been done carefully. It is to he remem- ‘ bered that the rule does not require the master to change the place or structure or appliance to take the place of. workmen where such change is not reasonably required. It is agreed in this case that the'ladder with the man at the foot of it constituted a safe place. The plaintiff in his pleading does not allege an unsafe place to work as a ground of negligence, hut relies upon the negligence of the fellow servant or man at the foot of the ladder. If the master had placed heavy weights at the foot of the ladder to secure it, and another servant had negligently kicked away one of the heavy weights, all agree that his negligence would not be imputed to the master, and yet the place would have been rendered unsafe. The case above cited by plaintiff illustrates the rule. There, two men were, in their ordinary work, admittedly fellow servants. The master deputed one’ of them to fix a runway for emptying cinders. He negligently used an old door to stand on in emptying a wheelbarrow. The other servant, not knowing the situation, was injured. The master was held liable’. That clearly was a case of unsafe “place to work.” This rule is old in the law, and the decisions have always been as above indicated. There appears to be no decision to the contrary.
The main case relied upon by plaintiff is Czapinski v. Thomas Furnace Co., 158 Wis. 635. Consideration of this case only proves the rule. A man was engaged in piling slag iron. A grab attached to a crane would drop, pick up the iron and convey it to another place. The appliance was defective and the master knew it. It would not always empty the small pieces of iron. To avoid this danger the master ordered the servant operating the crane to see to it that the grab in its movements would not get over the man at work. The servant negligently failed to do so *499and a piece of iron fell and injured the worker. The master was held liable, but why? The court based its decision solely upon the ground of the defective appliance used that rendered the place.unsafe and not at all upon the negligence of the servant operating the crane. The court said that the negligence of the man operating the crane — a fellow servant — may have and did concur in the negligence of the master in using a defective appliance and that in such case of concurrence the master would be held liable on account of his own negligence.
If we were to hold that wherever men are working together on the same job and one from the nature of his work, is charged with care to save his fellow workman from the incidental risks of injury and is negligent in that particular, the master is liable, we would then go contrary to the decisions and would virtually obliterate the fellow-servant rule.
Nearly every occupation has its peculiar risks of accident. Men voluntarily entering them must assume whatever risks are reasonably necessary. A casual view of the industrial field will show how frequently this is the case where men work together. Men engaged together loading or unloading heavy material, building scaffolding, building walls, handling explosives, driving a team, automobile, or locomotive, operating the engine or motor that controls connected machinery, holding the horse while it is hitched or shod, digging a well, cooking a meal, have more or less responsibility to keep the place safe for others.
Sometimes it happens that more men are needed to make the place safe. If the master employs the number reasonably required for that purpose he has done his duty and in such case, has never been held liable for their negligence.
Plaintiff’s position would seem to be contrary to another rule as to liability, namely, if the risk of danger was as obvious and well known to him as to the master, he assumed it if he continued at the work without making complaint.